PEARSON, Chief Judge
(concurring in part and dissenting in part).
I agree that the injunctive order is too broad and that this court properly struck the portion of the order specified. I do not agree that the action of the legislature in repealing the statewide requirement for a teacher to take and pass the N.T.E. with a minimum score constitutes a legislative prohibition upon the use of that examination by local school authorities. The courts ought not attribute to the legislature an intent beyond that expressed. State ex rel. Davis v. Knight, 98 Fla. 891, 124 So. 461 (1929).